Citation Nr: 9930150	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-11 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from 
February 1969 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for service 
connection for multiple sclerosis.  He filed a timely notice 
of disagreement, initiating this appeal.  


FINDINGS OF FACT

1.  The appellant's multiple sclerosis was first diagnosed in 
October 1989; the veteran was not on active duty or active 
duty for training at that time.  

2.  The appellant's multiple sclerosis did not increase in 
severity during any period of active duty or active duty for 
training.  


CONCLUSION OF LAW

Service connection is not warranted for the appellant's 
multiple sclerosis.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 
1153, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.6, 3.303, 
3.304, 3.306, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant seeks service connection for multiple 
sclerosis.  His DD-214 demonstrates that he served a period 
of active duty for training (ACDUTRA) from February 1969 to 
July 1969.  Thereafter, he served as a member of the 
Massachusetts Air National Guard until July 1996.  His 
service medical records reflect no diagnosis of or treatment 
for multiple sclerosis until July 1996, when, in the course 
of the appellant's service separation medical examination, a 
history of multiple sclerosis was noted.  Optical neuritis, 
resulting from the appellant's multiple sclerosis, was also 
noted.  

Private medical records submitted by the appellant show he 
was treated for foot pain on May 26, 1987.  A mild strain of 
the foot was diagnosed.  The appellant reported that this 
visit was after a deployment in May 1987 and this deployment 
caused an exacerbation that led to the diagnosis of multiple 
sclerosis.  The appellant reported a "tingling sensation" 
on the right side to his private physician in September 1987, 
but no diagnosis of multiple sclerosis was given at that 
time.  He was first diagnosed with multiple sclerosis in 
October 1989, based on the results of an October 1989 MRI 
examination.  This diagnosis was given by Dr. W.F.J., M.D., 
who has treated the appellant since September 1987 and noted 
prior exposure to solvents in the veteran's medical history.  
A VA medical examination was afforded the appellant in 
September 1996, and the VA medical examiner confirmed the 
prior diagnosis of multiple sclerosis.  

In February 1992, following a two week period of active duty 
for training that same month, the appellant sought treatment 
for a 4-day history of flu symptoms, including chills, fever, 
and abdominal discomfort.  It was noted that he had just 
finished a 10-day course of medication for his multiple 
sclerosis.  An acute viral syndrome and possible steroid 
induced gastritis were diagnosed.  The prior diagnosis of 
multiple sclerosis was also noted. 

The appellant first filed his claim for service connection 
for multiple sclerosis in July 1996.  The RO reviewed the 
evidence of record and denied the appellant's claim in 
November 1996; he then filed a timely notice of disagreement, 
initiating this appeal.  The appeal was perfected by a 
February 1997 VA Form 9.  In his VA Form, the appellant 
agreed that his service subsequent to July 1969 was 
"inactive duty time."  He contended, however, that because 
he had 27 years of meritorious service in the Air National 
Guard, the same presumptions applied to active duty personnel 
should be applied in his case.  He also asserted that his 
multiple sclerosis "was caused by and exacerbated by" his 
National Guard service.  

Analysis

The appellant seeks service connection for multiple 
sclerosis.  Service connection may be granted for a current 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In addition, 
service connection may also be awarded to a veteran for 
certain statutorily-enumerated disabilities, such as multiple 
sclerosis, which manifest to a compensable degree within a 
specified time period after the date of discharge from 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  In the case of multiple 
sclerosis, the specified time period is 7 years.  38 C.F.R. 
§ 3.307(a)(3) (1999).  The term "veteran" is defined as a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991).  "Active military, naval, or air service" 
constitutes active duty, any period of active duty for 
training during which the claimant was disabled or died from 
a disease or injury incurred or aggravated in the line of 
duty, and any period of inactive duty training during which 
the claimant was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a) (1999).  

The appellant's military personnel records do not demonstrate 
any period of active military, naval, or air service as 
defined by the applicable laws and regulations; therefore, he 
cannot be afforded the statutory presumptions noted above, as 
he fails to meet the legal definition of "veteran" for VA 
compensation purposes.  38 U.S.C.A. §§ 101(2), (24) (West 
1991); 38 C.F.R. § 3.6(a) (1999); see also, Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).  

Hence, with respect to the appellant's Air National Guard 
service, service connection may be granted only for 
disability resulting from injury or disease incurred in or 
aggravated during a period of active duty for training, or 
for disability resulting from injury during inactive duty 
training.  38 U.S.C.A. §§ 101(21)-(24), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The U. S. Court of Appeals for 
Veterans Claims (Court) has defined a well-grounded claim as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

For the reasons to be discussed below, the appellant's claim 
for service connection for multiple sclerosis is not well 
grounded.  

In support of his claim, the appellant has offered medical 
evidence to establish a current diagnosis of multiple 
sclerosis, and such is conceded by the Board.  However, as is 
noted above, the appellant must also demonstrate that he was 
disabled by a disease or injury which was incurred in or 
aggravated by a period of active duty for training.  
38 U.S.C.A. §§ 101(21)-(24), 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  This has not yet been accomplished.  

The medical evidence first establishes a diagnosis of 
multiple sclerosis in October 1989; the appellant's service 
personnel records are negative for any active duty or active 
duty for training during that month, and the appellant does 
not contend any such service proximate to his diagnosis.  
Rather, he asserts that he first began experiencing symptoms 
of multiple sclerosis, such as a tingling sensation in the 
upper extremities, many years prior, including during periods 
of active duty for training.  Medical records do demonstrate 
treatment for foot pain in May 1987 and a "tingling 
sensation" in September 1987, but multiple sclerosis was not 
diagnosed on either occasion.  Therefore, the appellant's lay 
speculation that these symptoms were actually indicative of 
multiple sclerosis is not binding on the Board, as he is a 
layman not qualified to render expert medical testimony.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  
Also, while the appellant has alleged that his exposure to 
solvents during service resulted in multiple sclerosis, this 
assertion is not supported by the medical evidence of record, 
and his assertions alone are insufficient to establish a 
medical nexus.  Id.  

Next, the appellant has argued that private treatment he 
received in February 1992 following a period of active duty 
for training is evidence of aggravation of his multiple 
sclerosis.  Because the evidence establishes that the 
appellant's multiple sclerosis preexisted at least some 
periods of active duty for training, it is necessary to 
consider whether this disability increased in severity while 
the appellant was on active duty for training.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  In so doing, 
temporary or episodic flare-ups of a preexisting disability 
will not be considered aggravation, unless a full review of 
the appellant's medical history reveals a worsening of the 
underlying disorder, rather than just its symptoms.  See 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  While the 
private medical treatment notes in question do reflect that 
the veteran had just finished a course of medication for his 
multiple sclerosis, they do not otherwise state this disease 
was aggravated at that time in February 1992.  Flu symptoms 
were noted, and an acute viral syndrome, with possible 
steroid related gastritis, was diagnosed.  His prior 
diagnosis of multiple sclerosis was noted, but not otherwise 
implicated.  The appellant's own assertions of aggravation 
are not binding on the Board, as laypersons may not offer 
expert medical testimony.  See Pearlman, supra.  

In conclusion, the appellant has presented medical evidence 
of a current disability, multiple sclerosis, but is unable to 
demonstrate that this disease was incurred in or aggravated 
by active duty or active duty for training.  38 U.S.C.A. 
§§ 101, 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
His service medical records do not reflect incurrence or 
aggravation of multiple sclerosis during any period of active 
duty for training, and an initial diagnosis of multiple 
sclerosis was not rendered during active duty or active duty 
for training; for this reason the claim is not well-grounded.  
Rabideau, supra.  In the absence of a well-grounded claim, 
the appeal for service connection for multiple sclerosis must 
be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

Service connection is denied for multiple sclerosis.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

